Title: To John Adams from Benjamin Rush, 14 August 1805
From: Rush, Benjamin
To: Adams, John



My dear Old friend /
Philadelphia August 14th: 1805

Your letters are full of aphorisms. Every paragraph in them suggests new ideas, or revives old ones. You have given a true picture of parties in our Country. We have indeed no national Character, and however much we boast of it, there are very few "true Americans" in the United States.
We have four distinct parties in Pennsylvania. 1. old tories. 2. honest federalists. 3 violent democrats. 4. moderate republicans. The 1st united with the 2d. in the struggle for the establishment of the general Government. They were patronized by General Washington & Col: Hamilton, probably from pure motives, and soon acquired a complete Ascendency over the party that had taken them by the hand. They discovered this in all their nominations for public Appointments. It was their preference for One of themselves, that threw Swanwick into Congress. Their English antigallican prejudices against the peace you made with France, first led the federalists to see they were not an homogeneous party, and for they were pleased with it. Ever since that time, the federalists ascribe their downfall to their union with the Tories. I predicted it, when I saw those people flattering, and almost worshiping Cobbet as the Apostle of their restoration to Great Britain, or to a kingly government in America. I  now and then mention that prediction by to persons who unjustly accused me of at that time of a partiality to the detestable principles and Conduct of France. The 3d and 4th parties united in the Choice of Mr McKean & Mr Jefferson, but the late attack upon the Constitution of our state has divided them. The moderate republicans are few in number, compared with the violent democrats, and unless most of the honest federalists join them at the next election, Mr Snyder will be our Governor, and Dr Franklin’s Constitution will again be the Constitution of Pennsylvania.
Ever since the Revolution, our State has been like a large inn. It has accommodated Strangers at the expense of the Landlord and his Children, who have been driven by them from the bar, and their bedrooms, and compelled at times to seek a retreat in their garret & cellar. In consequence of this state of things, every thing not connected with individual exertions, languishes in our state, particularly our Commerce which is tending fast to anihilation, from the operation of a most absurd Quarantine law, the result of Beotian ignorance and dulness. I am kept from feeling the anger and contempt which such conduct is calculated to create, by considering our Citizens as deranged upon the Subjects of their political & physical happiness.
I well remember your early cautions to your Country upon the Subject of treaties. In Baltimore you advised Congress to be careful how they threw themselves into the arms and power of France when they applied to her for aid, to her for "the time might come (you said) when we should be obliged to call upon Britain to defend us against France." In being deprived of the credit of that just opinion,  as well as the honor of your accumulated services to your Country, you share the fate of most of the patriots, and benefactors to mankind that ever lived. I have lately seen a copy of an original letter from Columbus to the King of Spain written from Jamaica, on his 4th & last Voyage to the countries he had discovered. After describing his numerous Sufferings of body and mind, he adds "so that he, who gave Spain another world, has neither in that nor in the Old world, a cottage for himself, or his wretched family." The French and American Revolutions differed from each other in many things, but they were alike in one particular—The former gave all its power to a single man—the latter all its fame. The only credit which public the other Servants of the public end in the successful contest for American Independence   possess with the world, and will possess with posterity is, and will be wholly derived from their imitating  the example, & carrying  into effect the councils of General Washington in the cabinet and the field.—In reviewing the numerous instances of ingratitude of  Governments, and nations to their  benefactors, I am often struck with the perfection of that divine Government in which "a cup of cold water"—(the cheapest thing in the world), given under the influences of proper principles, “shall not lose its reward."
I once intended to have published a work to be entitled "memories of the American Revolution," and for that purpose collected many documents and pamphflets; But perceiving how widely I should differ from the historians of that event, and how much I should offend,  by telling the truth, I threw my manuscripts Documents into the fire, and gave my pamphflets to my son Richard. Of the former I have preserved only a short account of the members of Congress who subscribed the declaration of Independance, part of which I once read to you while you were President of the United States. From the immense difference between what I saw, and heard of men and things during our Revolution, and the histories that have been given of them, I am disposed to believe with Sir R. Walpole that all history (that which is contained in the bible excepted) is a romance, and romance  the only true history.
You remark in your last letter, that the tories have hunted down all the revolutionary Characters of our Country. To this, general Washington and Colonel Hamilton are exceptions. They are both idolized by them, and to their influence is owing the almost exclusive honor those Gentlemen possess of having begun—carried on, and completed the American Revolution. Col: Hamilton is indebted for much of his fame to his funding System the emoluments of which centered chiefly in the hand of the tories. They may say of him what Leo the X impiously said of the Christian Religion mutatis mutandis. "Quantas divitas peperit nobis hoc nomen Hamiltoni."
None of your letters are read out of my family. They deeply interest my Son Richard. I have not seen T: Paine since his return to America. I do not know even the person of WmDuane, nor have I had the least intercourse with T. Coxe since the year 1800. He is at present out of the eye of the public, and alike neglected, and avoided by all the parties of the State.
Mr Madison and is Lady (who were are now in our city. It gave me great pleasure to hear him say a mention your name in the most respectful terms a few days ago. He dwelt largely upon your "genius & integrity" and acquitted you of ever having had the least unfriendly designs in your Administration upon the present forms of our American Governments. He gave you credit likewise for your correct opinions of Banks and standing armies in our Country. Col: Burr  also in his visits to my family last Spring spoke of your character to me with respect and affection. Your integrity was mentioned by him with in the highest terms of  commendation. For what virtue above all others would a good man wish to be generally known by the world, and by posterity,?—I should suppose integrity.
This long letter has been written at three different sittings. I mention this fact as an excuse for its length, and its want of correctness and method.
Adieu! my venerable & dear friend. My dear Mrs Rush & son join me in affectionate remembrance of your excellent Mrs Adams, and all the branches of your family.
From your sincere & / obliged friend
Benjn: Rush
PS: You see I think aloud in my letters to you, as I did in those written to you near 30 years ago, and as I have often done in your company. I beg again they may be read only in your own family. I live in an enemy’s Country.

